EXHIBIT10.56 SECOND AMENDMENT TO SERIES C WARRANT TO PURCHASE SHARES OF COMMON STOCK OF BPO MANAGEMENT SERVICES, INC. This Second Amendment to Series C Warrant to Purchase Shares of Common Stock of BPO Management Services, Inc. (this “Amendment”) is effective as of March 24, 2008, by BPO Management Services, Inc., a Delaware corporation (“Issuer”), in favor of (“Holder”).Issuer and Holder are, together, the “Parties.” RECITALS WHEREAS, Issuer, Holder and certain other investors entered into that certain Series D
